                       Case 1:20-cv-04340-RWL Document 80 Filed 12/22/20 Page 1 of 1
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________  District
                                                         Southern District of of
                                                                              New__________
                                                                                   York
                    Abraham and Netty Gross
                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No. 1:20-CV-4340 (GBD) (RWL)
                      City of New York Et. al
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties      attorneys                 Dates
                                              Plaintiff                                Plaintiff                                 12/21/20
                                             Abraham Gross                            Netty Gross                                12/21/20
             Laura B. Juffa, Esq.                                                                                                12/21/20
                                       Netty Gross
  Attorney for Breaking Ground Defendants
                               Jeanne-Marie Williams, Esq.
        Attorney for RCB1, RCB3, RCB4 Residential for Sale LLC, Respondents
                   Jasmine Paul, Esq.
    Corporation Counsel, Attorney for City Defendants               Reference Order
                                                                       Reference Order
        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
